DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20170094305 A1 – hereafter Li
	b.	US 20170337711 A1 – hereafter Ratner
	c.	US 20160219302 A1 – hereafter Liu
	d.	US 20130182779 A1 – hereafter Lim
	e.	US 20120328003 A1 – hereafter Chien
	f.	US 20120134416 A1 – hereafter Lin

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:

    PNG
    media_image1.png
    145
    549
    media_image1.png
    Greyscale


Status of Claims
5.	This Office Action is in response to the application filed on October 24th 2019. Claims 1-15 are pending examination. Claim 16 canceled.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 10/28/2019 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 20170094305 A1).
Regarding Claim 1, Li disclosed, a method for decoding video data (Li: Abstract, decoding video data, ¶ 6), comprising: 
determining a first motion vector indicating a first corresponding region most similar to a current block in a first reference picture (Li: ¶ 7, 140), and a second motion vector indicating a second corresponding region most similar to the current block in a second reference picture (Li: ¶s 7, 9, 140); 
generating a prediction block for the current block by applying a bidirectional optical flow process in a subblock-by-subblock basis (Li: Abstract, Fig.4, ¶ 16, 34, 74); and 
reconstructing the current block using the generated prediction block (Li: ¶ 111), wherein the generating of the prediction block comprises: 
determining a BIO motion vector for each subblock constituting the current block (Li: ¶s 6, 7, 21 ); and 
generating a prediction value of pixels constituting a corresponding subblock based on the determined BIO motion vector (Li: ¶s 21, 45).
Regarding Claim 2, Li disclosed, the method of claim I, wherein the BIO motion 
Regarding Claim 3, Li disclosed, the method of claim 1, wherein the BIO motion vector is determined as a vector that minimizes a weighted sum of squares of flow differences obtained for each masking pixel corresponding to the corresponding subblock (Li: ¶s 104, 125), wherein the masking pixels are defined by masking windows centered on pixels in the corresponding subblock (Li: ¶s 66, 67).
Regarding Claim 4, Li disclosed, the method of claim 2, wherein a weight assigned to each of the flow differences is given according to the number of times a corresponding pixel in the corresponding subblock is included in the masking window (Li: ¶s 62, 66-67).
Regarding Claim 5, Li disclosed, the method of claim 2, wherein the flow difference for the masking pixel is a luminance difference between a first point on the first reference picture and a second point on the second reference picture indicated by the BIO motion vector (Li: ¶s 104), the luminance difference corresponding to the masking pixel (Li: ¶s 104, 125).
Regarding Claim 6, Li disclosed, the method of claim 5, wherein the first point on the first reference picture is defined by a luminance of a first reference pixel in 
Regarding Claim 7, Li disclosed, the method of claim 2, wherein the 1310 motion vector for a subblock located at a boundary of the current block is determined as a vector that minimizes a sum or weighted sum of squares of flow differences obtained for masking pixels located inside the current block, excluding flow differences obtained for masking pixels located outside the current block (Li: ¶s 66-67, 86, 99).
Regarding Claim 8, Li disclosed, the method of claim 1, the BIO motion vector is determined as a vector that minimizes a sum or weighted sum of squares of flow differences obtained for respective pixels in the corresponding subblock (Li: ¶s 93, 97).
Regarding Claim 9, Li disclosed, the method of claim 8, wherein a higher weight 
Regarding Claim 10, Li disclosed, the method of claim 1, wherein the BI) motion vector is determined as a vector that minimizes a sum or weighted sum of squares of flow differences obtained for respective masking pixels corresponding to the corresponding subblock, wherein the masking pixels are defined by masking windows centered on some pixels sampled in the corresponding subblock (Li: 55-59, 66-67).
Regarding Claim 11, Li disclosed, the method of claim 10, wherein the sampled pixels and unsampled pixels form a check pattern, a pattern of horizontal stripes, or a pattern of vertical stripes in the subblock (Li: 55-59, 66-67).
Regarding Claim 12, Li disclosed, the method of claim 10, wherein the masking window has a rectangular shape, a plus shape, or a diamond shape (Li: ¶s 60-62).
Regarding Claim 13, Li disclosed, an apparatus for decoding video data, comprising: 
a memory (Li: ¶ 89); and 
one or more processors (Li: ¶s 9, 75), wherein the one or more processors are configured to perform operations of: 
determining a first motion vector indicating a first corresponding region most similar to a current block in a first reference picture (Li: ¶s 10, 11, 84), and a 
generating a prediction block for the current block by applying a bidirectional optical flow (BIO) process in a subblock unit (Li: 55-59, 66-67); and reconstructing pixels of the current block using the generated prediction block (Li: Fig.5, reconstructed video blocks, (Li: ¶s 111), wherein the generating of the prediction block comprises: 
determining a BIO motion vector for each subblock constituting the current block (Li: 55-59, 66-67); and 
generating a prediction value of pixels constituting a corresponding subblock based on the determined BIO motion vector (Li: ¶s 104, 125).
Regarding Claim 14, Li disclosed, a method for decoding video data, comprising: determining a first motion vector indicating a first corresponding region most similar to a current block in a first reference picture (Li: ¶s 6-11), and a second motion vector indicating a second corresponding region most similar to the current block in a second reference picture (Li: ¶s 84, 140); 
generating a prediction block for the current block by applying a bidirectional optical flow (BIO) process in a pixel unit (Li: ¶s 93, 104, 125); and 
reconstructing pixels of the current block using the generated prediction block (Li: ¶ 111), wherein the generating of the prediction block comprises: 
determining a BIO motion vector for each pixel constituting the current block, 
generating a prediction value of the corresponding pixel based on the determined BIO motion vector (Li: ¶s 104, 125).
Regarding Claim 15, Li disclosed, the method of claim 14, wherein the BIO motion vector for a pixel located at a boundary of the current block is determined as a vector that minimizes a sum or weighted sum of squares of flow differences obtained for masking pixels located inside the current block (Li: ¶s 129, 93), excluding flow differences obtained for masking pixels located outside the current block (Li: ¶s 84, 86, 99).
Regarding Claim 16. Canceled.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        January 13, 2021